50 F.3d 17
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Antonio GARCIA, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Alfonso GARCIA, Defendant-Appellant.
Nos. 94-30053, 94-30056.
United States Court of Appeals, Ninth Circuit.
Submitted March 6, 1995.*Decided March 20, 1995.

Before:  PREGERSON, KOZINSKI, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
1. Antonio Garcia received a four-level sentence enhancement for his role in the offense.  The district court properly considered his exercise of decision making authority, the nature and degree of his participation and planning, and the degree of control and authority he exercised over other participants.  See U.S.S.G. Sec. 3B1.1 n. 4.  The presentence report provides ample evidence to support the district court's finding that Antonio was the organizer or leader of a conspiracy involving five or more participants.


3
2. Antonio Garcia's presentence report concluded that he was accountable for the equivalent of approximately 1000 kilograms of marijuana.  This calculation was based on conservative estimates of the quantities involved in numerous transactions over a lengthy period of time.  The district court did not clearly err in relying on the presentence report's quantity determination.


4
3. Alfonso Garcia's presentence report concluded that he was accountable for the equivalent of more than 700 kilograms of marijuana.  However, the district court decided that a range of 400-700 kilograms was more "realistic," after taking into account the fact that Alfonso didn't join the conspiracy until November 1991.  The district court did not commit clear error in making this determination.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3